Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is responsive to patent application as filed on 5/2/2022.
This action is made Non-Final.

	Claims 21-40 are pending in the case. Claims 21, 32, and 39 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 5/2/2022 have been accepted by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25-27, 30, 32-34, 36-37 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navarro (USPUB 20100058160 A1) in view of Vaidyanathan (USPUB 20110313848 A1).

Claim 21:
Navarro teaches A system for data management comprising a link generation server coupled to a database (0014: “[enabling]…rewriting of URLs based on a synchronized database of merchants collected from a breadth of affiliate networks…upon posting of a URL to an editorial or user-generated website or on clicking of a URL on such a site by a user, the server system compares that domain name of the URL against a database”), the link generation server in communication with a user computing device associated with a publisher (0023: “a distributed computing environment includes a system…having one or more user computers…one or more publisher or merchant websites…at least one server computer interconnected via a communication network”), the link generation server configured to: receive a request from the user computing device to generate a custom link unique to the publisher, wherein the custom link is for a webpage associated with a product, and wherein the request identifies the webpage (0007: “deep linking is the ability to create an affiliate link dynamically that takes the user directly to a particular page on the merchant’s site…if an affiliate creates editorial content about a specific product and wants to link to its specific page on the merchant’s site”); analyze the webpage to extract webpage information (0027, 0033-37, 0113-118: different types of information related to the URL and domain site are stored in a database table for later comparisons”); causing the user computing device to display the custom link based on the affiliate link (Fig 5 and 0028-29); generate the custom link for display at the user computing device, wherein the custom link allows tracking of web metrics associated with one or more transactions involving the custom link (Abstract, Fig 5, 0006-7, 0028-29: “user clicks on this converted URL may generate affiliate commissions; 0006: “to track these click throughs to advertiser sites and to enable payment of commissions to publishers, special affiliate links have to be used…carry information with them that identifies the source of the click through so commissions can be accurately payable”; 0007: “deep linking is the ability to create an affiliate link dynamically that takes the user directly to a particular page on the merchant’s site…if an affiliate creates editorial content about a specific product and wants to link to its specific page on the merchant’s site, and earn commission on its sale”).

Navarro, by itself, does not seem to completely teach determine whether the extracted webpage information corresponds to at least one record stored in a database; and based on determining that the extracted webpage information corresponds to the at least one record in the database, the at least one record including an affiliate link, or based on determining that the extracted webpage information does not correspond to the at least one record in the database, generate the custom link for display at the user computing device, wherein the custom link allows tracking of web metrics associated with one or more transactions involving the custom link.
The Examiner maintains that these features were previously well-known as taught by Vaidyanathan.
Vaidyanathan teaches determine whether the extracted webpage information corresponds to at least one record stored in a database; and based on determining that the extracted webpage information corresponds to the at least one record in the database, the at least one record including an affiliate link, causing the user computing device to display the custom link based on the affiliate link; or based on determining that the extracted webpage information does not correspond to the at least one record in the database, generate the custom link for display at the user computing device, wherein the custom link allows tracking of web metrics associated with one or more transactions involving the custom link (0026-27, 0040-41, 0055-65: “each instance of online advertisement class...will have a specific metadata value for each metadata field. the online advertisement…comprises metadata…including a product image, and product sales pitch…the landing page URL…is the web address of the web page providing information on or selling a product…after an online advertisement is created and a landing page URL is specified, the system will analyze the landing page...advertisers may also create an online advertisement class for a brand of products and create subclasses for different products of that brand...landing page URL metadata included with the class may specify the general company X web page as the landing page for the ad…advertiser can simply update the class or subclass, and the update is communicated to all instances or subclasses of the advertisement…updates can be communicated immediately after a change is made, periodically at a defined interval, or upon request by a particular online advertisement…metadata for an online advertisement class, subclass, or instance is stared in a computing cloud where it can be accessed for updating...it is determined that a metadata Held or value has changed...dynamic update for a metadata field or value is provided reflecting the change...updates can be dynamically communicated to online advertisements...a dynamic update for a metadata field or value is received, the update reflecting a change made to the metadata field or value…making a change to the information stored in a computing cloud and periodically pushing or pulling the information to existing online advertisements…a standardized metadata schema enables meaningful indexing and crawling of online advertisements”).
Navarro and Vaidyanathan are analogous art because they are from the same problem-solving area, management and presentation of web based content.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navarro and Vaidyanathan before him or her, to combine the teachings of Navarro and Vaidyanathan. The motivation for doing so would have been to provide detailed product information in the generated webpage.
Therefore, it would have been obvious to combine Navarro and Vaidyanathan to obtain the invention as specified in the instant claim(s).

Claims 22 and 33:
Navarro teaches the publisher embeds the custom link in an external application (0113: “One solution is to configure the system to open two browser windows when a designated URL is clicked. The window at the back can be via an affiliate link that the merchant has provided to a chosen landing page that works for them. This process can ensure that the cookie gets set in the user's browser. The window at the front can be the original URL that was skimmed with no redirect. Accordingly, if the "Deep link unavailable" flag is set, the method includes obtaining the URL value in the "Deep link syntax" field in the merchant database for the merchant and using it to populate the "New URL" field in the URL table at block 210a. This rewritten URL is the affiliate link to the merchant's chosen landing page, which can be entered manually by the system administrator when setting up new merchants. Another solution is to configure the system to navigate to a system page containing an invisible embedded iframe which opens an affiliate link that the merchant has provided to a chosen landing page that works for them. This page is loaded for a short amount of time, sufficient for the site's affiliate tracking cookie to be downloaded from the merchant's systems. An embodiment of this solution is that it is a fixed amount of time (e.g. 0.75 seconds) or an alternate embodiment is that the maximum time to download a given landing page's cookie is determined and set per merchant. Once this requisite time has passed, the page refreshes to load the deep linked page the user originally added/clicked on. In this manner the merchant's cookie is set in the user's browser, but the original un-rewritten URL is then loaded in the same browser window.”).

Claim 23 and 34:
Navarro teaches the custom link includes a full link (0120-122).

Claims 25 and 36:
Navarro teaches the web metrics include one or more of views of the webpage associated with the product, purchases associated with the product, or click-throughs (0041 and 0078).

Claims 26 and 37:
Navarro teaches determine one or more of product popularity, inventory needs, demographic or geographic concentrations, or commissions generated through the custom link based on the web metrics (0041 and 0078).

Claims 27:
Navarro teaches return the at least one record to the user computing device (0028).

Claim 30:
Navarro teaches trach the web metrics associated with the one or more transactions involving the custom link (0041 and 0078).

Claim 32:
Claim 32 recites a computer implemented method for data management implemented using a link generation server coupled to a database, the method completing the steps recited in claim 21. Claim 32 is therefore rejected over Navarro in view of Vaidyanathan using the same rationale used in the rejection of claim 21.

Claim 39:
Claim 39 recites a non-transitory computer readable medium storing computer executable instruction which, when executed, complete the steps recited in claim 21. Claim 39 is therefore rejected over Navarro in view of Vaidyanathan using the same rationale used in the rejection of claim 21.

Claim 24, 35 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navarro (USPUB 20100058160 A1) in view of Vaidyanathan (USPUB 20110313848 A1) and further in view of Lakes (USPUB 20120173692 A1).

Claims 24, 35 and 40:
Navarro in view of Vaidyanathan teaches every feature of claims 21 and 32.
Navarro, by itself, does not seem to completely teach wherein the custom link includes a shortened link.
The Examiner maintains that these features were previously well-known as taught by Lakes.
Lakes teaches wherein the custom link includes a shortened link (0009).
Navarro and Lakes are analogous art because they are from the same problem-solving area, management and presentation of web based content.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navarro and Lakes before him or her, to combine the teachings of Navarro and Lakes. The motivation for doing so would have been to require less screen space to present long URLs.
Therefore, it would have been obvious to combine Navarro and Lakes to obtain the invention as specified in the instant claim(s).

Claim 28-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navarro (USPUB 20100058160 A1) in view of Vaidyanathan (USPUB 20110313848 A1) and further in view of Ross (USPAT 6629135 B1).

Claim 28:
Navarro in view of Vaidyanathan teaches every feature of claim 21.
Navarro, by itself, does not seem to completely teach determine that the at least one record includes a product picture; and display the product picture on the display at the user computing device.
The Examiner maintains that these features were previously well-known as taught by Ross.
Ross teaches determine that the at least one record includes a product picture; and display the product picture on the display at the user computing device (Col 7 ln 1-7: a user can select a logo from a plurality of images to assign to a catalog).
Navarro and Ross are analogous art because they are from the same problem-solving area, management of content in an electronic commerce environment.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navarro and Ross before him or her, to combine the teachings of Navarro and Ross. The motivation for doing so would have been to allow a user to have control over how products are presented.
Therefore, it would have been obvious to combine Navarro and Ross to obtain the invention as specified in the instant claim(s).

Claim 29:
Navarro, by itself, does not seem to completely teach prompt the publisher to select a product picture.
The Examiner maintains that these features were previously well-known as taught by Ross.
Ross teaches prompt the publisher to select a product picture (Col 7 ln 1-7: a user can select a logo from a plurality of images to assign to a catalog).
Navarro and Ross are analogous art because they are from the same problem-solving area, management of content in an electronic commerce environment.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navarro and Ross before him or her, to combine the teachings of Navarro and Ross. The motivation for doing so would have been to allow a user to have control over how products are presented.
Therefore, it would have been obvious to combine Navarro and Ross to obtain the invention as specified in the instant claim(s).


Claim 31 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navarro (USPUB 20100058160 A1) in view of Vaidyanathan (USPUB 20110313848 A1) and further in view of Zicherman (USPUB 20060129463 A1).

Claims 31 and 38:
Navarro in view of Vaidyanathan teaches every feature of claims 21 and 32.
Navarro further teaches alerting an administrator when a manual task may be needed to be performed (e.g., validating broken affiliate links, etc (0031)).
Navarro, by itself, does not seem to completely teach upon analyzing the webpage, the link generation server is further configured to determine that the webpage does not identify the product, and wherein the link generation server is further configured to display an alert, on the user computing device, notifying the publisher that the webpage is a non- product page.
The Examiner maintains that these features were previously well-known as taught by Zicherman.
Zicherman teaches upon analyzing the webpage, the link generation server is further configured to determine that the webpage does not identify the product, and wherein the link generation server is further configured to display an alert, on the user computing device, notifying the publisher that the webpage is a non- product page (Figs 4, 5, and 0047, 0052: a web page is crawled and analyzed and a determination made whether or not a page contains a product, and if a product is not found on the web page then the process proceeds).
Navarro and Zicherman are analogous art because they are from the same problem-solving area, analysis and management of web based content.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navarro and Zicherman before him or her, to combine the teachings of Navarro and Zicherman. 
The motivation for doing so would have been to alert a user of a potential manual task that they may need to complete, as taught by Navarro.
Therefore, it would have been obvious to combine Navarro and Zicherman to obtain the invention as specified in the instant claim(s).

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177